BUSSEY, Judge.
This is an appeal from a judgment and sentence based on an information filed in the District Court of Tulsa county, Oklahoma, charging that Clarence Hall “did unlawfully, lewdly and feloniously, expose his person and private parts in a place, to-wit: Pee Wee Park in the City of Sand Springs in Tulsa County, Oklahoma, and in a place where there were present other persons to be offended and annoyed thereby, * * * ” On April 26, 1961, defendant was arraigned and plead not guilty. Case was set for trial on June 8, 1961. On this date a jury was impaneled and the state introduced its evidence. At the conclusion of same defendant entered a plea of guilty to “outraging public decency”, and on June 29, 1961, the court pronounced sentence at 6 months in the county jail. From this judgment and sentence this appeal has been perfected.
Defendant waived his oral argument which was set for November 29, 1961, and no brief has been filed. Under these conditions this court has repeatedly held that we can search the record only for fundamental error and none being found the judgment and sentence will be affirmed. Riner v. State, 82 Okl.Cr. 442, 172 P.2d 345; Hulsey v. State, 82 Okl.Cr. 332, 169 P.2d 771; Epps v. State, 69 Okl.Cr. 460, 104 P.2d 262.
We have carefully examined the transcript and find no fundamental error. This appeal is therefore Affirmed.
NIX, P. J., and BRETT, J., concur.